
	
		I
		112th CONGRESS
		1st Session
		H. R. 1245
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Rooney (for
			 himself and Mr. Hastings of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To recognize the memorial at the Navy UDT–SEAL Museum in
		  Fort Pierce, Florida, as the official national memorial of Navy SEALS and their
		  predecessors.
	
	
		1.Recognition of Navy UDT–SEAL
			 Memorial in Fort Pierce, Florida, as official national memorial of Navy SEALS
			 and their predecessors
			(a)FindingsCongress finds the following:
				(1)The United States Navy SEALs are the most
			 elite fighting force in the world and bravely serve in combat operations around
			 the World.
				(2)The Navy SEALs
			 trace their roots from the Navy Frogmen of World War II.
				(3)The location in Fort Pierce, Florida,
			 recognized as the birthplace of the Navy Frogmen, where thousands of brave
			 volunteers were trained as members of Naval Combat Demolition Units and
			 Underwater Demolition Teams during World War II, is now home to the Navy
			 UDT–SEAL Museum.
				(4)The Navy UDT–SEAL Memorial located at the
			 Navy UDT–SEAL Museum is the only memorial dedicated solely to preserving the
			 history of the Navy SEALs and its predecessors, including the Underwater
			 Demolition Teams, Naval Combat Demolition Units, and Amphibious Scouts and
			 Raiders.
				(5)The finances, operations, and collections
			 of the Navy UDT–SEAL Memorial are managed by UDT–SEAL Museum Association, Inc.,
			 a nonprofit organization governed by current and former SEALs and UDTs.
				(6)The Navy UDT–SEAL Memorial preserves the
			 legacy of the honor, courage, patriotism, and sacrifices of those Navy SEALs
			 and their predecessors who offered their services and who gave their lives in
			 defense of liberty.
				(7)The Navy UDT–SEAL Memorial recognizes and
			 honors (by name) Navy SEALs and their predecessors who have given their life in
			 the line of duty.
				(8)The State of Florida, St. Lucie County,
			 Florida, thousands of private donors, and philanthropic organizations have
			 contributed millions of dollars to build, restore, and expand the Navy UDT–SEAL
			 Museum.
				(9)The United States Navy and the United
			 States Special Operations Command have provided many of the historical
			 materials and artifacts on display at the Navy UDT–SEAL Museum.
				(b)Recognition of
			 national memorialThe Navy
			 UDT–SEAL Memorial located at the Navy UDT–SEAL Museum at 3300 North A1A, North
			 Hutchinson Island, in Fort Pierce, Florida, is recognized as the official
			 national memorial of Navy SEALs and their predecessors.
			
